DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 9-16-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-18 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 5 Greer et al teaches an auto-location of a wheel that utilizes comparing phase angle data to locate a wheel via a correlation between wheel units (interpreted as WES) and ABS sensors. 


Peine et al (US 2016/0129736 A1) discloses a system that locates a position of a wheel with respect to angular data [0108] [0109] [0115] [0122]. KIM (KR 20160128572A) teaches a wheel position system that discloses utilizing angular velocity measurements.

Greer et al, Peine et al and KIM however does not anticipate  nor render obvious a sensing system configured to compare angular data sensed by each of a WES to the angular data sensed by a TPM sensor arrangement to automatically identify, for each TPM sensor, a corresponding WES, and based on the position on a vehicle of a predetermined tire of the corresponding WES, identify the position on the vehicle corresponding to said TPM sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

FR 3113865 A1 Method for detecting a change in location of at least one wheel of a motor vehicle
DE 112012005694 B4 Wheel position detector and tire air pressure detector with the same
	US 20200346500 A1 TIRE LOCATION POSITIONING METHOD AND APPARATUS AND TIRE PRESSURE MONITORING SYSTEM
	US 20200255065 A1 TRANSMITTER, RECEIVER, AND TRANSMISSION/RECEPTION SYSTEM
	CN 108248303 A Method for locating tire position in automobile by pressure sensor, involves locating front and rear wheels, identifying response signal by tire pressure sensor from front and rear wheels according to signal intensity information
	
	DE 102010006178 A1 Device for inspecting tire pressure of front wheels and rear wheels of vehicle, has interface device for receiving signals of sensor devices of vehicle wheels, which directly or indirectly detect angular speed of vehicle wheels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856